Title: To John Adams from William Gillespie, 14 March 1800
From: Gillespie, William
To: Adams, John



Sir
Glasgow, N.B. March 14th. 1800

The death of your illustrious Friend and Predecessor,—the Immortal Washington,—so much and so justly bewailed in America, has neither been unfelt nor unlamented in Britain. Here also the shock was felt. Here also the Friends of Patriotism and of Liberty mourned, and here the arts have ambitiously lent their aid to immortalize that Event, which can never be forgotten—
Early interested by principle in the prosperity of that high-favoured Country, which his Courage, his Genius, and his Celebrity have contributed so much to aggrandize, I was promted by veneration for the Hero of America to employ my art in recording the honours of his name, and diffusing the knowledge of his virtues.—will he who inherits so large a portion of these, and sustains so well the honourable and arduous station of his predecessor deign to accept this small memorial, conveyed by the hands of my son Colin Gillespie, Mercht New York and citizen of the United States—
I have the honour to be / Your Excellencys very humble servt.
William Gillespie